Title: Thomas Jefferson to James Steptoe, 10 September 1812
From: Jefferson, Thomas
To: Steptoe, James


          Dear Sir Poplar Forest. Sep. 10. 12.
          I brought with me Commissions for taking depositions in Scott’s suit against me for the Ivy creek lands. one of the grounds of his claim is that it does not appear that Stith ever had such an entry as that of 99. acres which he sold to mr Wayles. how it happens that this entry is not now to be found, I was at a loss to conjecture until I heard from you in conversation the state in which you found the clerk’s office when you came to it in 1772. this was like a flash of light on my mind, and was so satisfactory and so important that I made a note of it on my return from your house, as exactly as I could by memory, and afterwards made the facts a part of my answer. I inclose you an Extract from the answer shewing my view of them and I have to ask the benefit of your testimony of them so far as you find them correctly stated and any thing further within your knolege which may corroborate them. your absence having prevented my asking your attendance yesterday when I took some other depositions, and my being unable to com stay here for your return, and another notice to Scott, I take the liberty of inclosing the blank commission to you, to a blank notice to Scott to be filled up with whatever day & place it will suit you to attend & procure magistrates to attend at. I presume they may be found in or near New London convenient to yourself. whenever you shall have fixed on the time & place, if you will be so good as to send the two notices, filled up, to Jeremiah A. Goodman, my manager here, he will leave one with Scott, and give his affidavit on the other for the Commissioners. I imagine you will lessen your own trouble, as well as that of the Commissioners, by writing your own deposition before hand at home, as you know the subject submitted to you. there is one other however to which I must ask your attention. as I cannot produce Stith’s entry, I produce what I consider as the next best evidence of it, his original reciept for the price, found among mr Wayles’s papers, the body of it, I believe, in the hand writing of Donald, the merchant who paid the money, & the signature by Stith. I presume you know & can attest both hand writings, according to your belief. all the writing of Stith which I possess was of his latter days; this is of 40. years ago, which may account for it’s being smoother & steadier in appearance than his latter signatures. be so good as to state your belief if you believe the signature to be his, and let the Commrs add their certificate to the one already on the back of it, & inclose it with the Commission and your deposition to the clerk of the Richmond District Chancery court, sealed. if this is put under cover to me at Monticello & put into the post office, it will obviate the difficulty of postage & I can forward it to the clerk. I must add that the sooner I can recieve it, the better, because we are pressed to close the examination, which this will do on my part. Accept the assurance of my friendly esteem & respect.
          
            Th:
            Jefferson
        